Title: To George Washington from Benjamin Lincoln, 27 November 1782
From: Lincoln, Benjamin
To: Washington, George


                  Dear General,
                     
                     War-Office November 27th 1782
                  
                  I have been honored with your letters of the 19th and 22nd instant.
                  I think with your Excellency that the matter of promotion from Lieutenant Colonel Commandant to the grade of Colonel should be deferred until the arrangement takes place.
                  I believe no further application will be made to you respecting flags for the Citizens of South Carolina.
                  I gave Governor Rutledge an extract from your letter to me on the subject, with which he appeared to be perfectly satisfied.
                  By some expressions in Colonel Nicola’s letter to your Excellency I am led to suppose there has been an omission in not sending you from the War-office a copy of my letter to Congress on the subject of the Invalid- Corps—lest this should have been the case I now enclose it—he quite misapprehends the design, and supposes a want of humanity in the proposition—Should such an idea have taken place in the minds of the army—I must entreat that your Excellency would be so good as to direct the publication of my letter to Congress in general orders—for I conceive it a matter of great consequence that the disabled Officers and men are not only taken care of by a proper provision for their future support—but that the army be convinced that those are the public sentiments, and that they will be carried into effect.  I have the honor to be, with the most perfect attachment Your Excellency’s most obedient, humble servant,
                  
                                       
                            
                            B. Lincoln
                        